Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1 and 7-23 are allowed. The following is an examiner’s statement of reasons for allowance: 
RE Claim 1, the prior art of record does not disclose or suggest “a position of the flap is designated with respect to a feeding direction so that the flap is entered into said nip portion with an orientation of the envelope of which the flap is positioned downstream in the feeding direction during toner image fixing on a second side is displayed at said display portion,” in combination with the other claim limitations.  Claims 7-11 depend from base Claim 1, and therefore these claims are also allowed.  
RE Claim 12, the prior art of record does not disclose or suggest “the envelope is stacked on said stacking portion in a state in which a position of the flap is designated with respect to a feeding direction so that during toner image fixing on a second side (a) the image formed on a side where the flap is formed contacts said fixing member and (b) the envelope is entered into said nip portion with an orientation of the envelope of which the flap is positioned upstream in the feeding direction is displayed at said display portion.,” in combination with the other claim limitations.  Claims 13-17 depend from base Claim 12, and therefore these claims are also allowed.  
RE Claim 18, the prior art of record does not disclose or suggest “the envelope is stacked on said stacking portion in a state in which a position of the flap is designated so that (a) a side 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tachibana et al. (US 9,715,354) is the prior art relied upon in the office action dated 10/15/2020 that discloses an envelope with a flap positioned both upstream and downstream at the same time with respect to the feeding direction (as seen in figure 5B), but does not disclose controlling said feeding operation when a double sided mode is selected during fixing on both the first and second sides of the envelope and displaying the aforementioned operation.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Harrison whose telephone number is (571) 272-3573. The examiner can normally be reached between the hours of 8:00 AM and 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852